Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection is presented in light of the amendments to the claims.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/482063, filed on 7/31/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (20160219276) in in view of “Block Based Extra/Inter-polating Prediction For Intra Coding” (hereafter Shiodera).
In regard to claim 1 Li discloses A video decoding method (Li Fig. 3) including:
splitting a largest coding unit into a plurality of coding units including a first coding unit and a second coding unit (Li par. 23 note syntax representing whether the current CU is split into sub-CU’s, further note par. 149 for reception and decoding of the split syntax element also note par. 117 the current block have a largest size of 64x64, which may be split into at least first and second coding units of  32x32);
obtaining first split information indicating whether to split the first coding unit into three lower second units including a first left lower coding unit, a first center lower coding unit, and a first right lower coding unit (Li pars. 70-71 note CU’s may be split into four lower blocks thus a 32x32 CU may be split into four lower coding units, which encompasses three lower coding units);
when the first split information indicates to split the first coding unit into three lower coding units, splitting the first coding unit into the three lower coding units (Li par. 23 note syntax representing whether the current CU is split into sub-CU’s, further note par. 149 for reception and decoding of the split syntax element);
obtaining second split information indicating whether to split the second coding unit into two lower coding units including a second left lower coding unit and a second right coding unit (Li pars. 70-71 note CU’s may be split into four lower blocks thus a 32x32 CU may be split into four lower coding units, which encompasses two lower coding units);
when the second split information indicates to split the second coding unit into the two lower coding units, splitting the second coding unit into the two lower coding units (Li par. 23 note syntax representing whether the current CU is split into sub-CU’s, further note par. 149 for reception and decoding of the split syntax element);
It is noted that Li does not disclose details of encoding order information for the first or second lower blocks. However, Shiodera discloses coding macroblocks with adaptive sub-block processing orders including: 
determining coding order information indicating the coding order of each lower block (Shiodera sections 2, 3.1 and 3.2 note determining whether to use the proposed order or raster scan order for the 8x8 or smaller blocks contained within a 16x16 macroblock and signaling, for each macroblock, which order is used);
wherein the coding order information indicates one of a forward direction and an inverse direction (Shiodera Sect. 3.2 note selecting between raster scanning (forward) and the proposed order (inverse));
wherein the coding order information indicates decoding in an order from left most blocks, to right most blocks, with ‘center’ blocks being decoded between the left and right blocks, or an order from right most blocks, to left most blocks, with ‘center’ blocks being decoded between the right and left blocks (Shiodera Fig. 1(i) note raster scanning proceeds from left to right and top to bottom also note Fig. 2(i) note the proposed order proceeds from bottom to top and right to left, finally note blocks B and C as ‘center’ blocks); 
It is therefore considered obvious that one of ordinary skill in the art, before the effective filing date of the invention would recognize the advantage of incorporating forward and inverse scanning order selection, as taught by Shiodera, in the invention of Li in order to gain the advantage of improved compression efficiency as suggested by Shiodera (Shiodera Abstract and section 3.2).

Claim 2 describes an encoding method substantially corresponding to the decoding method of claim 1. Refer to the statements made in regard to claim 1 above for the common elements to claims 1 and 2 which will not be repeated here for brevity. Li further discloses an encoding method which encodes the current block and split information of the block (Li Fig. 2 and pars 70-120, particularly note par. 101 for coding the split_CU flag into the video bitstream).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423